Citation Nr: 0713124	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-20 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for loss of a kidney 
secondary to renal cell carcinoma, claimed as due to exposure 
to herbicides.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which, in pertinent part, denied service connection for 
loss of a kidney secondary to renal cell carcinoma, claimed 
as due to exposure to herbicides.

In May 2006, the veteran testified before the undersigned at 
a Travel Board hearing at the RO.  A transcript of the 
hearing is associated with the claims file.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from May 
1966 to May 1967; therefore, his exposure to herbicides 
during service is presumed.  

2.  The competent and probative evidence of record 
preponderates against a finding that the veteran's kidney 
loss due to renal cell carcinoma is etiologically related to 
his active military service, including exposure to 
herbicides.  


CONCLUSION OF LAW

A kidney disorder and/or renal cell carcinoma was not 
incurred in or aggravated by service, nor may it be presumed 
that kidney loss secondary to renal cell carcinoma was 
incurred as a result of exposure to herbicides during 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

In December 2002 and March 2005, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The December 2002 
and March 2005 letters informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, including medical records, employment records, or 
records in the custody of a Federal department or agency.  He 
was advised that to support his claim for service connection 
for a disability due to herbicide exposure, it was his 
responsibility to send medical records showing treatment for 
his claimed disability or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also advised that, if he was not claiming a 
condition for which presumptive service connection is 
available, he must also provide sound scientific and medical 
evidence that his claimed disability is associated with the 
herbicide Agent Orange.  The March 2005 letter specifically 
asked the veteran to provide "any evidence in your 
possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the content of the December 2002 and 
March 2005 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, an April 2004 Statement of the Case (SOC) and 
Supplemental Statements of the Case (SSOC) dated in August 
2004 and September 2005 provided the veteran with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to respond to notices and thereby participate 
effectively in the processing of his claims.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In this context, the Board notes 
that, at the May 2006 Travel Board hearing, the veteran 
testified that he received treatment from a private physician 
for his back problems and that he signed a release for 
medical records to be obtained from the private physician.  
Review of the record reveals the veteran submitted one 
authorization and release form (VA Form 21-4142) to request 
records from Dr. J.F.B. at the Grove Medical Center.  The RO 
requested records from Dr. J.F.B. in August and November 
2004; however, in November 2004, Dr. J.F.B. responded that he 
no longer practices at the Grove Medical Center and did not 
see any patients between July 2003 and July 2004, which is 
the approximate time period the veteran indicated he received 
treatment.  In addition, the Board notes the March 2005 VCAA 
letter informed the veteran that VA received a negative 
response from Grove Medical Center but that he had 30 
additional days to submit those records.  To date, the 
veteran has not submitted any medical records from Grove 
Medical Center or any other private physician.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Finally, the Board notes the RO sent the veteran a letter in 
April 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the Board concludes that all 
required notice has been given to the veteran.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).  When a condition noted 
during service is not shown to be chronic, or the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2006).  In addition, the law provides 
that, where a veteran served ninety days or more of active 
military service, and certain chronic diseases become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.307, 3.309(a) (2006).  The 
veteran's claimed kidney loss due to renal cell carcinoma is 
not one of those diseases subject to presumptive service 
connection under 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309.  

In this case, the veteran contends that he was exposed to the 
herbicide Agent Orange in service, and that such exposure 
caused his renal cell carcinoma, for which he subsequently 
underwent a right nephrectomy and lost his right kidney.  

The specific statute pertaining to claimed exposure to 
herbicides is 38 U.S.C.A. § 1116 (West 2002 & Supp. 2005).  
Regulations issued pursuant thereto previously provided that, 
if a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or a similar herbicide.  See McCartt v. West, 12 Vet. App. 
164 (1999).  These regulations also stipulated the diseases 
for which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne, Type 2 
diabetes, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2006).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation that was in effect since July 2001, see 66 
Fed. Reg. 23,166-169 (May 8, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.309(e) (2005) (thus reversing the Court's holding in 
McCartt v. West, supra).  These statutory provisions became 
effective on the date of enactment, December 27, 2001.  

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted, including 
renal cancer.  In this regard, the Board observes that VA has 
issued several notices in which it was determined that, based 
upon extensive scientific research, a presumption of service 
connection based upon exposure to herbicides used in Vietnam 
should not be extended beyond specific disorders.  See e.g., 
Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-
243 (1999); 61 Fed. Reg. 57,586-589 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
herbicide exposure by showing two elements.  First, the 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.307(a)(6) (2006).  Second, the 
veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e), or otherwise establish a 
nexus to service.  See Brock, 10 Vet. App. at 162.

In this case, the service department has verified that the 
veteran served in Vietnam from May 1966 to May 1967.  There 
is no affirmative evidence of record showing the veteran was 
not exposed to herbicides in service; therefore, his exposure 
to herbicides is presumed.  

The Board notes, however, that the veteran's renal cell 
carcinoma is not one of the disabilities for which 
presumptive connection is available based upon herbicide 
exposure.  As noted above, the Secretary of Veterans Affairs 
has determined there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted, including renal cancer.  
Therefore, service connection is not warranted on a 
presumptive basis under 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6), given the veteran's specific diagnosis.

The Board has considered whether the veteran's claim can be 
granted under the general legal provisions pertaining to 
direct service connection.  See Combee, supra; Brock, supra.  
The veteran's service medical records (SMRs) are negative for 
any complaints, treatment, or findings related to a kidney 
disorder, and the first time the veteran is shown to have a 
renal disorder after service is in August 2002, which is more 
than 30 years after he was separated from service.  The Board 
does note the veteran has stated that he sought treatment for 
back pain a couple of times during service and that the 
medics gave him all purpose cure aspirin.  In this regard, 
the Board notes the SMRs, including a November 1967 report of 
medical history and examination, are negative for any 
complaints of low back pain.  Although the SMRs do not 
contain any complaints of low back pain, the Board has no 
reason to doubt the veteran's report that he experienced low 
back pain during service.  However, even if the Board were to 
assume the veteran experienced low back pain during service, 
there is no competent medical evidence of record which shows 
the veteran's renal cell carcinoma was due to or was 
initially manifested by the low back pain the veteran 
exhibited during service.  

In fact, there is no medical evidence of record that relates 
the veteran's renal cell carcinoma or his subsequent kidney 
loss with his military service in general, or his exposure to 
herbicides specifically.  In this context, the Board notes 
the veteran testified that his doctors have hinted that his 
kidney problems are due to his exposure to herbicides; 
however, there is no competent medical opinion of record 
substantiated by sound scientific and medical evidence which 
suggests that the veteran's kidney loss due to renal cell 
carcinoma is associated with herbicide exposure.  The only 
evidence that relates the veteran's renal call carcinoma to 
his military service is the veteran's own statements.  The 
Board does not doubt the veteran sincerely believes his 
kidney loss due to renal cell carcinoma is related to his 
exposure to herbicides; however, there is no indication the 
veteran has the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnosis or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In summary, the Board finds the veteran does not have a 
disease for which presumptive service connection based upon 
herbicide exposure is granted and there is no competent 
medical evidence of record relating the veteran's kidney loss 
due to renal cell carcinoma to his military service.  
Therefore, based upon the reasons and bases set forth above, 
the Board finds the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for kidney loss secondary to renal cell carcinoma, 
claimed as due to herbicide exposure, and the benefit-of-the-
doubt doctrine is not for application.  See Gilbert, 1 Vet. 
App. at 55.  


ORDER

Entitlement to service connection for loss of a kidney 
secondary to renal cell carcinoma, claimed as due to exposure 
to herbicides, is denied.




____________________________________________
S. S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


